GLADIS, Judge
(Dissenting):
I dissent. Appellant was advised that the maximum allowable punishment included confinement at hard labor for ten years and pleaded guilty in exchange for a pretrial agreement which restricted the maximum confinement to one year. In light of United States v. Smith, supra, and United States v. Courtney, supra, this Court has determined that the maximum legal confinement authorized was two years rather than the ten years the military judge and the accused believed to be imposable. The majority find that appellant’s pleas of guilty were provident, his misunderstanding as to the maximum period of confinement authorized notwithstanding.
My brothers recognize that in a case involving multiplicious offenses a plea of guilty may be held improvident if it is predicated on a substantial misunderstanding on the accused’s part of the maximum punishment to which he is subject. United States v. Harden, supra. In a particular case even a substantial difference between the maximum legal confinement authorized and the accused’s understanding of the allowable maximum may not be material to an accused and subsequently will not render his guilty pleas improvident. See United States v. Kleinhans, 14 U.S.C.M.A. 496, 34 C.M.R. 276 (1974); United States v. Smith, supra. Examples of cases in which the Court of Military Appeals held pleas to be improvident in which the accused misunderstood the maximum confinement authorized include1 United States v. Towns, 22 U.S.C. M.A. 600, 48 C.M.R. 224 (1974), (one year confinement legal vice five years believed authorized by the accused; United States v. Harden, supra (ten years vice twenty); United States v. Bowers, 1 M.J. 200 (1976) (fifteen years vice thirty). In United States v. Kilgore, 22 U.S.C.M.A. 67, 46 C.M.R. 67 (1972), the Court held the difference between twenty-two years ana twenty-six and one-half years to be too slight to justify reassessment and found the accused’s guilty pleas provident noting that it was not likely that punishment for the multiplicious offenses played any appreciable part in his decision to offer to plead guilty. Cases in which there were misunderstandings as to the maximum sentence allowable and this Court found pleas of guilty to be provident include United States v. Anderson, supra (two years vice four years); United States v. Tenney, supra (four years vice eight years); United States v. Wilder, No. 76 0484 (N.C.M.R. 13 July 1976) (four years vice eight years).
The distinguishing factors in the cases in which the guilty pleas have been found to be provident are that either the misunderstanding as to the maximum penalty was not substantial, e. g., United States v. Kilgore, supra, or the accused’s pleas were not predicated on the misunderstanding, e. g. United States v. Kleinhans, United States v. Smith, United States v. Tenney, United States v. Anderson, all supra. In Kleinhans defense counsel stated at trial that regardless of the ultimate decision as to the true, legal maximum the accused would stand by his negotiated plea. In Smith the accused stated at trial that the difference in the term of confinement would not change his plea. In Tenney the court reasoned that even though the maximum confinement authorized was four years vice eight, this still would have presented a formidable sentence and should not have diminished the attractiveness of the pretrial agreement limiting confinement to seven months. In Anderson the court found no fair risk that any misunderstanding as to the maximum confinement (two years vice four) misled the accused into originating a pretrial agreement limiting maximum confinement to six months and requiring probational *583suspension of the bad conduct discharge. The Anderson and Tenney cases involve sale or transfer of USD. In these cases the prospects of extremely beneficial pretrial agreements were major factors leading to guilty pleas and rendering the misunderstandings concerning maximum confinement irrelevant.
In the case sub judice, applying the elastic standard of Harden, I conclude that the misunderstanding of appellant as to maximum legal confinement which could be imposed was substantial. My brothers are unable to find a risk that the misunderstanding misled or induced appellant into entering the pretrial agreement or pleading guilty. They do not believe that appellant would have negotiated an agreement limiting confinement to much less than one year had he known the maximum was only two years rather than ten. I am unwilling to indulge in such speculation. The military judge imposed a sentence which included confinement at hard labor for only ten months. Weighing the extent of the misunderstanding (eight years), the true maximum confinement (two years), and the terms of the pretrial agreement limiting confinement to one year and authorizing a bad conduct discharge I conclude that there is a fair risk that appellant’s entry into the pretrial agreement and guilty pleas were predicated on his substantial misunderstanding of the maximum confinement authorized. Therefore, I would set aside the findings of guilty and sentence, authorizing a rehearing.

. Judge Gregory provides an excellent analysis of the cases in United States v. Anderson, supra, and United States v. Tenney, No. 75 2969, 1 M.J. 965 (N.C.M.R. 1976).